676 N.W.2d 282 (2004)
Dennis L. SUMERFELT, Respondent,
v.
TRAVERSE COUNTY and Minnesota Counties Insurance Trust/RSK Co., Relators, and
Blue Cross & Blue Shield/Blue Plus of Minnesota, Intervenor.
No. A03-1986.
Supreme Court of Minnesota.
March 18, 2004.
Jeffrey Gerald Carlson, Brown & Carlson, P.A., Minneapolis, MN, for Relators.
Deanna M. McCashin, Shoepp & McCashin, Chtd., Alexandria, MN, for Respondent.
Thomas F. Gilde, Blue Cross & Blue Shield of MN, St. Paul, MN, for Intervenor.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 18, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
*283 Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Kathleen A. Blatz
Kathleen A. Blatz
Chief Justice